Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
---Reference numbers “200” (Fig. 1), “440” (Fig. 4) are being repeated and used incorrectly. 
---In Fig. 1, the left side “200” erroneously points to the “second valve seat” which is already identified as “204” (see bottom left portion of the Fig. 1), “200” is used to identify the “first valve seat” which is already shown on the right side of Fig. 1 (see bottom right portion of Fig. 1). 
---In Fig. 4, the right side “440” erroneously points to the “first valve seat” which is already identified as “200” (see bottom right portion of the Fig. 4), “440” is used to identify the “seat body of the second valve seat 404” which is already shown on the left side of Fig. 4 (see top left portion of Fig. 4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
---“sealing element” in claims 1, 8, 15 and applicable dependent claims being interpreted as an “O-ring or other elastomeric seal” (see at least Para. [0011] and [0029]) and equivalents thereof.
---“biasing element” in claims 4, 7, 11, 14, 17  and applicable dependent claims being interpreted as an “an energizing ring” (see at least Para. [0037]) and equivalents thereof.
---“biasing element” in claim 19 and applicable dependent claims being interpreted as an “Belleville spring” (see at least Para. [0026]) and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-10, 12-13, 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaumburg (DE 41 43 306) in view of Ungchusri (US 2019/0264819) and Hiss (US 2016/0146357) or alternatively over Schaumburg (DE 41 43 306) in view of Scattini (EP 3 417 194).
Regarding claim 1, Schaumburg (DE 41 43 306) teaches in at least Fig. 2 of a rotary valve assembly that comprises a first and second housing parts (1 and 2), a floating ball plug (3), a first seat 30 with seal ring 31, a second seat 32 with seal ring 33 The device of Schaumburg fails to disclose details of the sealing element, the first, second and third grooves and the first and second bearings as claimed. However, such sealing arrangements are known in the art. 
Ungchusri (US 2019/0264819) teaches in at least Figs. 2b-6b of a valve seat assembly for a ball valve with valve seats that comprises elastomeric seals (21-22) that are protected by anti-extrusion rings/bearings 40a-40d (see at least Paras. [0032-0050] for more details). Such an arrangement aids in protecting the sealing ability of the valve by providing anti-extrusion means that prevents the seal from high-pressure damage.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the sealing arrangement (31/33) of either one or both of the valve seats of the device of Schaumburg to be an improved elastomeric seal (21 or 22) that is protected with anti-extrusion rings/bearings (40a-40d) in a similar manner as taught by Ungchusri, since elastomeric seals are a well-known alternative material for seals for providing an effective seal in a valve seat assembly with the added advantage that the elastomeric seal is further protected via the use of anti-extrusion rings/bearings which aids in extending the service life of the seal. The device of the combination of Schaumburg in view of Ungchusri fails to disclose details of the first, second and third grooves and the first and second bearings as claimed. However, such sealing arrangements are known in the art.
Hiss (US 2016/0146357) teaches in at least Figs. 2-4 of a valve seat assembly for a rotary ball valve that comprises a valve seat 23 with three adjacently provided grooves 25 wherein various sealing/bearing structures are provided (26; 26; 36-37; see at least Paras. [0030-0041] for more details). Notice that such an arrangement of seals/bearings in series provides redundancy that aids in enhancing the sealing ability of the valve seat. Additionally, the combined use of elastomeric sealing and metallic split-ring aids in maintaining the sealing ability of valve seat during different temperatures and pressure ranges.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the single sealing arrangement of either one or both of the valve seats of the device of the combination of Schaumburg and Ungchusri to use a series of sealing/bearings structures (26; 26; 36-37) provided in adjacent grooves (25) and use a combination of elastomeric sealing and metallic sealing in a similar manner as taught by Hiss, since such a modification provides redundant seals and allows the sealing ability of the valve seat to be capable of handling different temperature and pressure ranges.
Alternative to the teachings of Ungchusri and Hiss, Scattini (EP 3 417 194) teaches in at least Figs. 2-12 (see in particular Figs. 10 and 12) of a valve seat assembly for a ball valve that comprises a valve seat 30 with a plurality of grooves that holds a series of sealing/bearing structures in series. In at least the embodiments of Fig. 2-4, 7 and 9, the valve seat 30 comprises an elastomeric O-ring sealing element (51) in a first groove portion, a first anti-extrusion/backup bearing (52’, 53) held in a second adjacent groove portion and a second anti-extrusion/backup bearing (52”) held in a third 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the simple sealing arrangement (31, 33) of either one or both of the valve seats of the device of Schaumburg to be an improved sealing arrangement similar to the one as taught by Scattini comprising an elastomeric O-ring sealing element (51), a first anti-extrusion/backup bearing (52’, 53) and a second anti-extrusion/backup bearing (52”), since such a modification improves the sealing ability of the valve seat by protecting the seal via the anti-extrusion/back-up bearings at each side of the seal, thus ensuring that the sealing ability of the seat is maintained.
As such, regarding claim 1, the device of the combination of Schaumburg in view of Ungchusri and Hiss or alternatively the device of the combination of Schaumburg in view of Scattini shows a valve seat (see the sealing ring 30 of Fig. 2 of Schaumburg) for use in a rotary valve comprising a valve body (see the housing parts 1 and 2 of Schaumburg) and a floating ball element (see the floating ball plug 3 of Schaumburg) movably disposed in the valve body, the valve seat comprising: a seat body (see the body of the sealing ring 30 of Schaumburg) adapted to selectively engage a portion of the floating ball element (see Fig. 2 of Schaumburg); a sealing element [see the location of sealing ring 31 of Schaumburg modified to include the improved sealing arrangement as taught by Ungchusri and Hiss with Ungchusri teaching of an improved elastomeric seal 21/22 with anti-extrusion rings 40a-b/40c-40d // or alternatively modified to include the improved sealing arrangement as taught by at least Fig. 2 of Thus, the device of the combination of Schaumburg in view of Ungchusri and Hiss or alternatively the device of the combination of Schaumburg in view of Scattini meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the valve seat of claim 1, wherein the first groove is formed between the second and third grooves, such that the sealing element is disposed between the first and second bearings; the devices of the combination meets this limitation as shown in at least Fig. 3 of Hiss showing a group of grooves 25 in series with the middle/first groove being between the right/second groove and the left/third groove; alternatively, at least Fig. 2 of Scattini meets this limitation with the middle/first groove portion holding the sealing element being between the groove portions that hold the first and second anti-extrusion/backup bearing assemblies.   
Regarding claim 3 and the limitation of the valve seat of claim 1, wherein the seat body comprises an outer perimeter surface and an inner perimeter surface opposite the outer perimeter surface, and wherein the first, second, and third grooves are formed in the outer perimeter surface; the devices of the combination meets this limitation as shown in at least Fig 2 of Schaumburg, Fig. 3 of Hiss and Figs. 10 and 12 of Scattini.   
Regarding claim 5 and the limitation of the valve seat of claim 1, wherein the sealing element comprises an elastomeric seal; the devices of the combination meets this limitation as with at least Para. [0039] of Ungchusri teaching that the sealing 
Regarding claim 6 and the limitation of the valve seat of claim 1, wherein the first and second bearings each comprise a split-ring; the device of the combination of Schaumburg in view of Ungchusri and Hiss meets this limitation with Fig. 4 teaching of a split-ring metallic seal/bearing 26 that can be used as a metal-to-metal seal inserted in grooves 26.  

Regarding claim 8, the device of the combination of Schaumburg in view of Ungchusri and Hiss or alternatively the device of the combination of Schaumburg in view of Scattini (see the rejection of claim 1 above for details of the combinations) shows a trim assembly (see at least Fig. 2 of Schaumburg) for use in a rotary valve comprising a valve body (see the housing parts 1 and 2 of Schaumburg), the trim assembly comprising: a valve stem (stem 4 of Schaumburg); a floating ball element (see the floating ball plug 3 of Schaumburg) adapted to be disposed in the valve body and coupled to the valve stem, the floating ball element movable between an open position and a closed position; and a valve seat (see the sealing ring 30 of Schaumburg), comprising: a seat body (see the body of the sealing ring 30 of Schaumburg) adapted to engage a portion of the floating ball element when the floating ball element is in the closed position (see at least Fig. 2 of Schaumburg); a sealing element [see the location of sealing ring 31 of Schaumburg modified to include the improved sealing arrangement as taught by Ungchusri and Hiss with Ungchusri Thus, the device of the combination of Schaumburg in view of Ungchusri and Hiss or alternatively the device of the combination of Schaumburg in view of Scattini meets all the limitations of claim 8.
Regarding claim 9 and the limitation of the trim assembly of claim 8, wherein the first groove is formed between the second and third grooves, such that the sealing element is disposed between the first and second bearings; the devices of the combination meets this limitation as shown in at least Fig. 3 of Hiss showing a group of grooves 25 in series with the middle/first groove being between the right/second groove and the left/third groove; alternatively, at least Fig. 2 of Scattini meets this limitation with the middle/first groove portion holding the sealing element being between the groove portions that hold the first and second anti-extrusion/backup bearing assemblies.   
Regarding claim 10
Regarding claim 12 and the limitation of the trim assembly of claim 8, wherein the sealing element comprises an elastomeric seal; the devices of the combination meets this limitation as with at least Para. [0039] of Ungchusri teaching that the sealing element is made of an elastomeric material; alternatively, see at least Paras. [0050, 0052, 0053 and 0064] and at least Fig. 2 of Scattini teaching that the sealing elements 32, 40, 51 and 54 are elastomeric O-rings.  
Regarding claim 13 and the limitation of the trim assembly of claim 8, wherein the first and second bearings each comprise a split-ring; the device of the combination of Schaumburg in view of Ungchusri and Hiss meets this limitation with Fig. 4 teaching of a split-ring metallic seal/bearing 26 that can be used as a metal-to-metal seal inserted in grooves 26.  

Regarding claim 15, the device of the combination of Schaumburg in view of Ungchusri and Hiss or alternatively the device of the combination of Schaumburg in view of Scattini (see the rejection of claim 1 above for details of the combinations) shows a rotary valve (see at least Fig. 2 of Schaumburg), comprising: a valve body (housing part 1 of Schaumburg) and an adapter (housing part 2 of Schaumburg) coupled to one end of the valve body, thereby defining a valve inlet, a valve outlet, and a valve interior in fluid communication with the valve inlet and the valve outlet (see Fig. 2 of Schaumburg, notice that the valve is not pressure direction dependent to operate and either side of the valve can be an “inlet” or “outlet”); a floating ball element (see the floating ball plug 3 of Schaumburg) pivotably mounted in the valve interior via a valve stem (stem 4 of Schaumburg) to control fluid flow between the valve Thus, the device of the combination of Schaumburg in view of Ungchusri and Hiss or alternatively the device of the combination of Schaumburg in view of Scattini meets all the limitations of claim 15.
Regarding claim 16 and the limitation of the rotary valve of claim 15, wherein the first groove is formed between the second and third grooves, such that the sealing element is disposed between the first and second bearings; the devices of the combination meets this limitation as shown in at least Fig. 3 of Hiss showing a group of grooves 25 in series with the middle/first groove being between the right/second groove 
Regarding claim 18 and the limitation of the rotary valve of claim 15, further comprising a second valve seat (see the sealing ring 32 of Schaumburg) movably disposed in the valve interior proximate to the valve inlet and configured to sealingly engage a second portion of the floating ball element when the floating ball element is in the closed position; the devices of the combination meets this limitation as shown in at least Fig. 2 of Schaumburg.
Regarding claim 19 and the limitation of the rotary valve of claim 18, further comprising a biasing element (see plate spring 16 of Schaumburg) configured to bias the second valve seat toward the floating ball element, the biasing element arranged between the valve inlet and the second valve seat; the devices of the combination meets this limitation as shown in at least Fig. 2 of Schaumburg.
Regarding claim 20 and the limitation of the rotary valve of claim 15, wherein the sealing element comprises a bi- directional sealing element configured to effectuate a bi-dimensional seal between the seat body and the valve body; the devices of the combination meets this limitation with sealing element as taught by at least Fig. 2 of Schaumburg, Fig. 4c of Ungchusri, Fig. 3 of Hiss and/or Fig. 2 of Scattini teaching of a seal similar to applicant’s seal 244 which is capable of sealing in both directions between the valve seat and the valve body.  

Allowable Subject Matter
Claims 4, 7, 11, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art are Schaumburg (DE 41 43 306), Scattini (EP 3 417 194), Hiss (US 2016/0146357), Ungchusri (US 2019/0264819), Priese (US 3,414,233), He (US 2015/0300509), Artru (US 10,823,297), Kang (WO 2015/119334) and Cross (US 4,114,639). Schaumburg, He, Artru and Kang teaches various examples of floating ball valves that comprises floating/movable valve seats similar to applicant’ general invention. Ungchusri, Scattini and Priese teaches of elastomeric sealing elements that comprises anti-extrusion rings provided at both ends of the seal to aid in protecting the seal similar to a key feature of the claimed invention. Scattini (Figs. 10 and 12) and Cross teaches of examples of sealing elements that are biased via an energizing spring similar to a key feature of the claimed invention. However, notice that while these sealing arrangements does provide some form of biasing, in the case of Cross, notice that the seal only engages the valve plug rather than the valve body/housing and in the case of Scattini (Figs. 10 and 12), notice that the seal component 561 in the embodiment of Fig. 10 and 12 is made of a thermoplastic as compared to an elastomer and while the spring does biases at least a portion of the seal away from the valve seat and into engagement with the valve body, the spring also biases a portion of the seal toward the valve seat which is contrary to the claimed invention. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of a valve seat (200) for a rotary floating ball valve that comprises a sealing element (244/344) in a first groove (272/372), a first bearing (248/348) disposed in a second groove (276/376), a second bearing in a third groove (380/380) and a biasing element (354) in the first groove in combination with all the limitations as claimed in claims 4, 7, 11, 14 and 17 and as shown in at least Fig. 3 of the application.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753